Citation Nr: 0018298	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  93-12 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a 
fractured nose, as secondary to service-connected right eye 
disability.  


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 to April 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1997 rating decision from the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for fracture of the 
nose.  

In April 1994, the Board remanded the veteran's claim for an 
increased evaluation for glaucoma of the right eye.  The 
Board noted that, at the hearing in August 1993, the veteran 
raised the issue of entitlement to service connection for, 
inter alia, residuals of a fracture of the nose secondary to 
service-connected disability.  The Board found that this 
issue was inextricably intertwined with the issue on appeal 
at that time and directed the RO to adjudicate the issue of 
entitlement to service connection for residuals of a fracture 
of the nose.  

In November 1998, the Board denied the veteran's claim for 
service connection for residuals of a fractured nose, as 
secondary to service-connected right eye disability, finding 
that the claim was not well grounded.  

In a "Joint Motion to Vacate and Remand the Board of 
Veterans' Appeals Decision, in Part, and for a Stay of 
Further Proceedings," (hereinafter "Joint Motion") filed 
in November 1999, the veteran's representative and the 
General Counsel of VA requested that the November 1998 Board 
decision be vacated, in part, and the appeal remanded to the 
Board for readjudication.  The parties noted that there was 
sufficient competent medical and other evidence to establish 
that the veteran's nose fracture claim was well grounded.  In 
a December 1999 Order, the Court granted the motion and 
vacated the Board's decision.



REMAND

The finding of well-groundedness was explicit in the Joint 
Motion, which led to the order by the Court vacating the 
Board's decision.  The finding of well-groundedness 
represents the "law of the case" and is binding on the Board.  
See Chisem v. Gober, 10 Vet. App. 526, 527-528 (1997); Allin 
v. Brown, 10 Vet. App. 55, 57 (1997); Browder v. Brown, 5 
Vet. App. 268, 270 (1993) ("[Q]uestions settled on a former 
appeal of the same case are no longer open for review.... 
'the principle law of the case' has been applied to the 
application of the law in decisions of Federal courts in 
cases remanded to administrative agencies.").  

Because the claim of entitlement to service connection for 
residuals of a fractured nose is well grounded, VA has a duty 
to assist the veteran in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990); See also 
Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 2000); Morton 
v. West, 12 Vet. App. 477, 480 (1999).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1. The RO should request that the veteran 
identify all medical care providers who 
have treated him for his residuals of 
nasal fracture since March 1991.  After 
securing the necessary release, the RO 
should obtain those records, which are 
not already of evidence.  

2. The RO should arrange for an examination 
of the veteran by an appropriate VA 
specialist for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of the 
veteran's residuals of a fractured nose.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner should 
perform any testing necessary to provide 
an assessment of the veteran's condition.  
The examiner should express an opinion as 
to whether it is as likely as not that 
the veteran's fractured nose was a result 
of visual limitations due to his service-
connected right eye disability.  The 
examiner should provide full rationale 
for any opinion expressed, including the 
bases for formulating the opinion, such 
as the veteran's reported history, 
medical records, etc.  

3. The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

4. The RO should then re-adjudicate the 
claim for service connection for 
residuals of a fractured nose, as 
secondary to service-connected right eye 
disability.  If the claim remains denied, 
the veteran should be furnished with a 
supplemental statement of the case which 
summarizes the pertinent evidence, fully 
cites any applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for the 
decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.  
The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




